Motion by the special guardian to dismiss the appeal taken by Kate Braloff denied.
Motion by the special guardian to dismiss the appeal taken by appellants Bruce Rubin and others denied. The special *984guardian is deemed a party and may serve and file such brief as he considers appropriate.
Motion by Herbert S. Greenberg and another, as executors of the estate of Herman M. Braloff, deceased, to dismiss the appeal taken by Kate Braloff denied. Appellant must serve and file her brief, if any, on or before December 2, 1957.